DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (SpikeCD: a parameter-insensitive spiking neural network with clustering degeneracy strategy, 2019, Neural Computing and Applications, Vol. 31, Pages 3933-3945), hereinafter “Lin”, in view of Litwin-Kumar et al. (Constraining computational models using electron microscopy wiring diagrams, 2019, Current Opinion in Neurobiology, Vol. 58, Pages 94-100), hereinafter “Litwin-Kumar”.
Claim 1 is met by the combination of Lin and Litwin-Kumar, wherein
Lin teaches:
A system comprising one or more computers and one or more storage devices storing instructions that when executed by the one or more computers cause the one or more computers to implement (See the Abstract.): 
a reservoir computing neural network (See the three-layer feed-forward spiking neural network (SNN) in Fig. 2 on page 3936.) configured to receive a network input (See the input features in Fig. 2.) and to generate a network output from the network input (See the classification output of the output layer in Fig. 2.), the reservoir computing neural network comprising: 
(i) a brain emulation sub-network (See the hidden layer consisting of multiple spiking RBF neurons that generate spikes/action potentials, tqm, as depicted in Fig. 2.), and (ii) a prediction sub-network (See the output layer consisting of iSRM neurons in Fig. 2 and its caption describing category prediction: “[t]he output layer consists of multiple iSRM neurons to implement classification by weight learning”.), wherein: 
the brain emulation sub-network is configured to process the network input (See page 3936: “Using the encoding method as Eq. (1), each input datum (xm 1 ; xm 2 ; ...; xm N; ym) is encoded into a set of time delay values (dm 1 ; dm 2 ; ...; dm N). Each encoding neuron (En) emits a spike at different time delay (dm n ). These spikes are propagated to the spiking RBF neurons (C1; C2; ...;CQ) in the hidden layer.”) in accordance with values of a plurality of brain emulation sub-network parameters (See page 3936: “The hidden layer consists of spiking RBF neurons. The number and centers of spiking RBF neurons are adjusted with clustering degeneracy strategy.”) to generate an alternative representation of the network input (See tqm in Fig. 2.); 
the prediction sub-network is configured to process the alternative representation of the network input in accordance with values of a plurality of prediction sub-network parameters to generate the network output (See page 3936: “Every spiking RBF neuron connects to all iSRM neurons (D1; D2; ...; DK) in the output layer by synapses. As a supervised part, the weights between the hidden and output layer are trained by iterations, and the number of the iSRM neurons in output layer is the same as the category number. Each iSRM neuron receives the spikes of all spiking RBF neurons connected with it as Eq. (3) and emits multiple spikes.”); 
the values of the brain emulation sub-network parameters are determined before the reservoir computing neural network is trained and are not adjusted during training of the reservoir computing neural network (See section 3.3 as a whole on page 3938, but especially: “The whole network learning includes two parts: an evolving structure learning in hidden layer (SpikeCD part) in step 1 and an output layer weight learning (supervised learning part) in step 2–5…The following steps describe the whole network learning procedure. 1. The structure learning procedure is carried out to get a steady hidden layer by SpikeCD in Sect. 3.1. As shown in Fig. 2, Q spiking RBF neurons remain in the hidden layer.” The number and centers of spiking RBF neurons, obtained through the structure learning procedure (step 1), appear to be “determined before the reservoir computing neural network is trained and are not adjusted during training” for two reasons: (1) the claimed “training” is considered met by the output layer weight learning procedure exclusively in steps 2-5, and (2) step 1 occurs before processing even begins on the input datum in step 2. Therefore, step 1 appears to be a preliminary and independent process.); 
the values of the prediction sub-network parameters are adjusted during training of the reservoir computing neural network (See step 5 on page 3938: “The gradient of the error function is calculated using Eq. (12). The weights are updated using Eq. (13). Iterate Eq. (12) and Eq. (13) until the smallest error function J(W) is achieved.”); 
Lin does not appear to disclose the following; however, Litwin-Kumar teaches:
the brain emulation sub-network has a neural network architecture that is specified by a graph representing synaptic connectivity between neurons in a brain of a biological organism (See the graph in Fig. 1 on page 95 and the section “Constrained optimization of neural network models” on pages 96-97: “If the wiring of an ANN model is constrained by EM data, however, a one-to-one correspondence between model units and biological neurons is introduced. In certain cases, knowledge of a task and this correspondence may be sufficient to predict features of neural activity, even if neurons are modeled with simplified dynamics. A recent study used this approach to analyze the early Drosophila visual system [56**]. A convolutional neural network model with threshold linear dynamics, whose lower layers were constrained by EM connectivity data, was trained to track objects in videos of natural scenes.”), wherein: 
the graph comprises a plurality of nodes and edges, wherein each edge connects a pair of nodes, each node corresponds to a respective neuron in the brain of the biological organism, and each edge connecting a pair of nodes in the graph corresponds to a synaptic connection between a pair of neurons in the brain of the biological organism (See the nodes/neurons and edges/synapses depicted in the network model with constrained wiring in Fig. 1 on page 95.).
Motivation to combine:
Lin and Litwin-Kumar together teach the limitations of claim 1. Litwin-Kumar is directed to a similar field of art (neural network design with a biological basis). Therefore, Lin and Litwin-Kumar are combinable. Lin, in Fig. 3 on page 3936, describes initializing a number of spiking RBF neurons in the hidden layer followed by dynamic removal and reservation of the neurons. Modifying the system and method of Lin by simple substitution of the initialization step of Lin for the constraining procedure of Litwin-Kumar to generate an (initial) neural network architecture that is specified by a graph (comprising the claimed nodes and edges) representing synaptic connectivity between neurons in a brain of a biological organism, would yield the expected and predictable result of incorporating connectivity constraints to improve task performance. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Lin and Litwin-Kumar in this way.

Claim 2 is met by the combination of Lin and Litwin-Kumar, wherein
The combination of Lin and Litwin-Kumar teaches:
The system of claim 1, wherein specifying the neural network architecture of the brain emulation sub-network by the graph representing synaptic connectivity between neurons in the brain of the biological organism comprises: 
And Litwin-Kumar further teaches:
mapping each node in the graph to a corresponding artificial neuron in the neural network architecture of the brain emulation sub-network (See page 96: “If the wiring of an ANN model is constrained by EM data, however, a one-to-one correspondence between model units and biological neurons is introduced.”); and for each edge in the graph: mapping the edge to a connection between a pair of artificial neurons in the neural network architecture of the brain emulation sub-network that correspond to the pair of nodes in the graph that are connected by the edge (See Fig. 1 on page 95.).
Motivation to combine:
See the motivation to combine in the treatment of claim 1.

Claim 3 is met by the combination of Lin and Litwin-Kumar, wherein
The combination of Lin and Litwin-Kumar teaches:
The system of claim 1, wherein 
And Litwin-Kumar further teaches:
the graph representing synaptic connectivity between neurons in the brain of the biological organism is generated by processing a synaptic resolution image of at least a portion of the brain of the biological organism to identify: (i) a plurality of neurons in the brain, and (ii) a plurality of synaptic connections between pairs of neurons in the brain (See the electron microscopy images used to identify neurons and synapses via a graph in Fig. 1 on page 95.).
Motivation to combine:
See the motivation to combine in the treatment of claim 1.

Claim 4 is met by the combination of Lin and Litwin-Kumar, wherein
The combination of Lin and Litwin-Kumar teaches:
The system of claim 3, wherein 
And Litwin-Kumar further teaches:
the synaptic resolution image of the brain of the biological organism is generated using electron microscopy techniques (See the electron microscopy images used to identify neurons and synapses via a graph in Fig. 1 on page 95.).
Motivation to combine:
See the motivation to combine in the treatment of claim 1.

Claim 5 is met by the combination of Lin and Litwin-Kumar, wherein
The combination of Lin and Litwin-Kumar teaches:
The system of claim 1, wherein
And Litwin-Kumar further teaches:
the graph represents synaptic connectivity between neurons in the brain of the biological organism that are predicted to have a particular function in the brain of the biological organism (See page 97: “A recent study used this approach to analyze the early Drosophila visual system [56**]. A convolutional neural network model with threshold linear dynamics, whose lower layers were constrained by EM connectivity data, was trained to track objects in videos of natural scenes.”).
Motivation to combine:
See the motivation to combine in the treatment of claim 1.

Claim 6 is met by the combination of Lin and Litwin-Kumar, wherein
The combination of Lin and Litwin-Kumar teaches:
The system of claim 5, wherein
And Litwin-Kumar further teaches:
the particular function is a visual data processing function, an audio data processing function, or an odor data processing function (See page 97: “A recent study used this approach to analyze the early Drosophila visual system [56**]. A convolutional neural network model with threshold linear dynamics, whose lower layers were constrained by EM connectivity data, was trained to track objects in videos of natural scenes.”).
Motivation to combine:
See the motivation to combine in the treatment of claim 1.

Claim 7 is met by the combination of Lin and Litwin-Kumar, wherein
The combination of Lin and Litwin-Kumar teaches:
The system of claim 1, wherein
And Lin further teaches:
the values of the prediction sub-network parameters are adjusted during training of the reservoir computing neural network to optimize an objective function (See section 3.2 on pages 3937-3938.).

Claim 8 is met by the combination of Lin and Litwin-Kumar, wherein
The combination of Lin and Litwin-Kumar teaches:
The system of claim 7, wherein
And Lin further teaches:
the objective function includes a term characterizing a prediction accuracy of the reservoir computing neural network (See page 3938: “In the above equations, M is the number of input data, K is the category number, 1 {ym = k} is a function which is set to 1 when ym = k and otherwise is set to 0, and p(ym = k) is the probability that the label of mth input data is equal to label k.”).

Claim 9 is met by the combination of Lin and Litwin-Kumar, wherein
The combination of Lin and Litwin-Kumar teaches:
The system of claim 8, wherein
And Lin further teaches:
the term characterizing the prediction accuracy of the reservoir computing neural network comprises a cross-entropy loss term (See Eq. 11 on page 3937.).

Claim 10 is met by the combination of Lin and Litwin-Kumar, wherein
The combination of Lin and Litwin-Kumar teaches:
The system of claim 7, wherein
And Lin further teaches:
the objective function includes a term characterizing a magnitude of the values of the prediction sub-network parameters (See Eq. 13 on page 3937.).

Claim 11 is met by the combination of Lin and Litwin-Kumar, wherein
The combination of Lin and Litwin-Kumar teaches:
The system of claim 1, wherein
And Lin further teaches:
dropout regularization is applied to the brain emulation sub-network parameters during training of the reservoir computing neural network (See Fig. 3 on page 3936: “The spiking RBF neurons are dynamically removed…in step 3.”).

Claim 12 is met by the combination of Lin and Litwin-Kumar, wherein
The combination of Lin and Litwin-Kumar teaches:
The system of claim 1, wherein
And Lin further teaches:
the reservoir computing neural network is configured to process a network input comprising image data, video data, audio data, odor data, point cloud data, magnetic field data, or a combination thereof (See section 4.3 on page 3939: “As many similar researches, the following popular benchmark datasets from the UCI Machine Learning Repository are used: IRIS, Wisconsin Breast Cancer (WBC), image segmentation, Pima Diabetes, Liver Disorder and Ionosphere, and two famous image datasets are used: MNIST and Thomas Moeslund’s Gesture Recognition dataset [35].”).

Claim 13 is met by the combination of Lin and Litwin-Kumar, wherein
The combination of Lin and Litwin-Kumar teaches:
The system of claim 1, wherein
And Lin further teaches:
the reservoir computing neural network is configured to generate a classification output that comprises a respective score for each of a plurality of classes (See page 3936: “Each iSRM neuron receives the spikes of all spiking RBF neurons connected with it as Eq. (3) and emits multiple spikes. The more spikes an iSRM neuron emits, the higher the probability of the category it has. An input datum can be classified into the category with the biggest probability.”).

Claim 14 is met by the combination of Lin and Litwin-Kumar, wherein
The combination of Lin and Litwin-Kumar teaches:
The system of claim 1, wherein
And Lin further teaches:
a neural network architecture of the prediction sub-network is less complex than the neural network architecture of the brain emulation sub-network (See Fig. 2, which suggests the output layer includes fewer neurons than the hidden layer.).

Claim 15 is met by the combination of Lin and Litwin-Kumar, wherein
The combination of Lin and Litwin-Kumar teaches:
The system of claim 14, wherein
And Lin further teaches:
the prediction sub-network comprises only a single neural network layer (See the output layer in Fig. 2.).

Claim 16 is met by the combination of Lin and Litwin-Kumar, wherein
The combination of Lin and Litwin-Kumar teaches:
The system of claim 1, wherein
And Litwin-Kumar further teaches:
the biological organism is an animal (See page 97: “A recent study used this approach to analyze the early Drosophila visual system [56**]. A convolutional neural network model with threshold linear dynamics, whose lower layers were constrained by EM connectivity data, was trained to track objects in videos of natural scenes.”).
Motivation to combine:
See the motivation to combine in the treatment of claim 1.

Claim 17 is met by the combination of Lin and Litwin-Kumar, wherein
The combination of Lin and Litwin-Kumar teaches:
The system of claim 16, wherein 
And Litwin-Kumar further teaches:
the biological organism is a fly (See page 97: “A recent study used this approach to analyze the early Drosophila visual system [56**]. A convolutional neural network model with threshold linear dynamics, whose lower layers were constrained by EM connectivity data, was trained to track objects in videos of natural scenes.”).
Motivation to combine:
See the motivation to combine in the treatment of claim 1.

Claim 18 is met by the combination of Lin and Litwin-Kumar, wherein
The combination of Lin and Litwin-Kumar teaches:
The system of claim 1, wherein 
And Litwin-Kumar further teaches:
the values of the brain emulation sub-network parameters are determined based on weight values associated with synaptic connections between neurons in the brain of the biological organism (See page 97: “Many of the above studies relied on knowledge of neuronal response properties or neurotransmitter identities, which can be used to infer the signs of weights corresponding to excitatory or inhibitory synapses. Future work should also aim to infer, for distinct neurotransmitter types, distinct mappings from synapse count or size to effective synaptic strength.”).
Motivation to combine:
See the motivation to combine in the treatment of claim 1.

Claim 19 is met by the combination of Lin and Litwin-Kumar for the reasons given in the treatment of claim 1. Lin further teaches:
A method performed by one or more data processing apparatus (See the Abstract.), the method comprising:

Claim 20 is met by the combination of Lin and Litwin-Kumar for the reasons given in the treatment of claim 1. Lin further teaches:
One or more non-transitory computer storage media storing instructions that when executed by one or more computers cause the one or more computers to implement: (See the Abstract.)


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981. The examiner can normally be reached 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661